Appeal by defendant: (1) from a judgment of the County Court, Kings County, rendered September 16, 1960, convicting him, after a jury trial, of burglary in the second degree, and sentencing him, as a third felony offender, to serve a term of 15 to 30 years; and (2) from every intermediate order made in the action. Judgment affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Nolan, P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.